Fourth Court of Appeals
                                San Antonio, Texas
                                     January 31, 2018

                                   No. 04-17-00175-CV

                   IN THE INTEREST OF C.O. ET AL., CHILDREN,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA01646
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellant’s third motion for extension of time to file brief is hereby GRANTED.
Time is extended to January 29, 2018.


      It is so ORDERED on January 31, 2018.

                                                 PER CURIAM




ATTESTED TO: ___________________________
             KEITH E. HOTTLE,
             Clerk of Court